Citation Nr: 0509035	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  04-20 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an eye disability, 
claimed as cataracts and glaucoma, including as a result of 
Mustard Gas exposure during service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a May 2003 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
regional office (RO).  

In the informal hearing presentation received in February 
2005, the veteran's representative argued that service 
connection for defective vision was protected when the RO 
attempted to sever service connection in May 1957.  The Board 
notes that the regulation cited by the representative for the 
proposition that a service connection award in effect for 
more than 10 years could not be severed without a showing of 
fraud in the original award did not take effect until 1968 
and thus has no bearing on the 1957 rating action.  The 
representative has not raised any specific allegations of 
clear and unmistakable error (CUE) in the May 1957 decision, 
thus the CUE issue will not be addressed further herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to service 
connection for an eye disability, claimed as cataracts and 
glaucoma, including as a result of Mustard Gas exposure 
during service.  Initially, the Board notes that the veteran 
was service connected for defective vision from 1946 to 1957.  
A March 1957 rating decision severed service connection for 
that disability on the basis that the veteran's refractive 
error was a congenital or developmental abnormality that had 
not been aggravated during his period of service and was thus 
not subject to service connection.  As the veteran's current 
claim for service connection for an eye disability is based 
on his contention that he was exposed to mustard gas during 
service, and his current diagnoses are cataracts and glaucoma 
as opposed to refractive error, the Board finds that the 
current claim is new and should be considered on a de novo 
basis.

The veteran has submitted several pages purporting to be a 
letter commending him for outstanding efforts in connection 
with the removal of leaky containers containing mustard gas 
from a ship on June 10-11, 1944, along with a recommendation 
for appropriate decoration, to include the equivalent of the 
Navy and Marine Corps Medal, or the Bronze Star Medal.  

The veteran's service personnel records do not show a copy of 
the letter submitted by the veteran.  Nor does the service 
separation document indicate that he was awarded either the 
Navy and Marine Corps Medal or the Bronze Star Medal.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he submit the original of the 
letter of commendation, as well as any 
other documentation of mustard gas 
exposure and/or an award for same that may 
be in his possession.  If he is unable to 
submit any such documents, a written 
statement to that effect should be 
obtained.

2.  Following receipt of any such evidence 
from the veteran, the RO should make a 
determination as to whether the veteran 
was exposed to mustard gas during service.  
If that determination is in the 
affirmative, then the veteran should be 
scheduled for a VA ophthalmologic 
examination, and the examiner should be 
requested to provide an opinion as to 
whether it is at least 50 percent probable 
that any current eye pathology is related 
to exposure to mustard gas during service.  

3.  Following the above, the RO should 
review the veteran's claim.  If the 
benefit sought on appeal remains denied, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative, and they should be 
afforded the appropriate period of time to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




